Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-15 directed to inventions non-elected without traverse.  Accordingly, claims 7-15 been cancelled.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant's representative Mr. David Safran on 05/05/2022.
 
The application has been amended as follows: 
1) Claims 7-15 have been cancelled.
2) Claim 1, in line 6, “a control and evaluation unit” has been modified –a control and evaluation unit comprising a controller and an analyzer—
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Kosugi et al. (US 5137363) discloses a method of measuring and correcting the shift in a focus thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, “wherein the variable entrance slit is located before the dispersive element and is implemented by a first spatial modulation element comprising a plurality of individual pixels which are independently arrangeable relative to one another by the control and evaluation unit a controller and an analyzer, and wherein the individual pixels are arranged in order to implement the entrance slit during operation in such a manner that at least part of the light incident from the light-coupling element is passed from the variable entrance slit on to the dispersive element so that the entrance slit has a width that is variable depending on a measurement situation occurring during operation” along with other limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886